t c memo united_states tax_court lori l hall petitioner v commissioner of internal revenue respondent docket no filed date ray cody mayo jr for petitioner thomas alan friday and horace crump for respondent memorandum findings_of_fact and opinion nega judge petitioner seeks relief under sec_6015 from joint_and_several_liability stemming from joint federal_income_tax returns she filed with her husband for tax_year sec_2010 and sec_2011 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas with her husband and daughter when her petition was filed she filed joint returns with her husband for tax_year sec_2010 and sec_2011 petitioner has a bachelor of science degree and is employed as an elementary_school teacher for several years she and her husband owned a chicken farming_business petitioner’s husband primarily ran the chicken farming_business in petitioner’s husband decided to sell the chicken farming_business because of several years of losses petitioner knew of the chicken farming business’ unprofitability in the years leading up to the sale petitioner and her husband maintained a joint bank account during and her husband paid the bills and managed the finances of the household with minimal input from petitioner he did not restrict petitioner’s access to their joint bank account or the household finances petitioner deposited her paychecks into their joint bank account petitioner filed a joint federal_income_tax return for tax_year she and her husband did not pay the amount shown as due on the return for that year at trial petitioner testified that she believed she had to sign the return even though she knew the tax_liability could not be paid after filing a joint_return for tax_year petitioner became aware that she could file as married_filing_separately for tax_year petitioner filed as married_filing_separately and reported no tax_liability at trial petitioner testified that since the time she became aware she could file separately she has tried to comply with the tax laws petitioner timely filed form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for tax_year sec_2010 and sec_2011 on that form petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure she also indicated that she was not the victim of spousal abuse in a final_determination dated date respondent denied petitioner’s request for relief from joint_and_several_liability for tax_year sec_2010 and sec_2011 opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 a spouse seeking relief from joint_and_several_liability may follow procedures established in sec_6015 if the disputed liabilities involve nonpayment of taxes shown on a joint return the only relief available is under sec_6015 see 121_tc_73 see also 120_tc_62 sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold a taxpayer liable for any unpaid tax in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 petitioner bears the burden of proving that she is entitled to relief see id citing rule a as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for equitable relief from joint_and_several_liability these procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 i rev_proc equitable factors revproc_2013_34 sec_4 lists threshold conditions circumstances and factors used to make a sec_6015 determination although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_260 revproc_2013_34 sec_4 sets forth seven threshold conditions that must generally be satisfied before the commissioner will consider a request for equitable relief under sec_6015 there is no dispute that petitioner satisfies each of the seven threshold conditions revproc_2013_34 sec_4 sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination granting relief under sec_6015 petitioner does not qualify for streamlined relief because she is currently married to the person with whom she filed a joint_return for tax_year sec_2010 and sec_2011 instead petitioner argues for relief under the equitable relief factors in revproc_2013_34 sec_4 revproc_2013_34 sec_4 states that equitable relief under sec_6015 may be granted if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making the decision the commissioner weighs a number of factors including but not limited to the requesting spouse’s marital status possible economic hardship if relief is not granted knowledge or reason to know that the tax_liability would or could not be paid legal_obligation to pay the outstanding federal_income_tax liability receipt of a significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental or physical health at the time of filing we focus our inquiry on factors and the other factors listed above are not in dispute and do not favor granting relief we examine each disputed factor in detail below a economic hardship revproc_2013_34 sec_4 states that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301_6343-1 proced admin regs the facts and circumstances considered in this inquiry include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments and any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster id in addition the internal_revenue_service irs considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in comparison with his or her expenses revproc_2013_34 sec_4 b this factor weighs in favor of relief where the requesting spouse would suffer economic hardship if relief were denied and is neutral where the requesting spouse would not suffer economic hardship if relief were denied id petitioner’s form_8857 for tax_year sec_2010 and sec_2011 indicates that her monthly income is dollar_figure and her monthly expenses are dollar_figure if we use her self-reported monthly income as a baseline petitioner’s annual income is well above of the federal poverty guidelines for and and her monthly expenses do not exceed her monthly income by more than dollar_figure see id on the basis of the record petitioner has not proven that she will suffer economic hardship if the court denies her relief this factor is neutral b knowledge or reason to know under this factor we examine whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability see revproc_2013_34 sec_4 c ii in determining whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the following facts and circumstances are considered the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business or household financial matters the requesting spouse’s business or financial expertise any deceit or evasiveness of the nonrequesting spouse and any lavish or unusual expenditures compared with past spending levels id sec_4 c iii any indication of abuse or the exercise of financial control by the nonrequesting spouse is a factor that may mitigate or negate the requesting spouse’s knowledge or reason to know of the understatement if the requesting spouse was unable to challenge the treatment of items on the tax_return for fear of retaliation by the nonrequesting spouse id sec_4 c i a this factor weighs in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return and weighs against relief if the requesting spouse’s belief that the nonrequesting spouse would pay was not reasonable id sec_4 c ii this factor generally weighs against relief where the requesting spouse knew of the nonrequesting spouse’s prior bankruptcies financial difficulties or other problems with the irs or other creditors id petitioner stated on her form_8857 that she was not the victim of spousal abuse and she acknowledges that she knew of her husband’s financial difficulties during and however petitioner argues that the fact that her husband exercised financial control_over the household finances mitigates the extent of her knowledge for purposes of this requirement we are not persuaded although petitioner’s husband managed the household finances and paid the bills petitioner was able to access their joint bank account at any time and deposit her paychecks into the account simply put the degree of her husband’s financial control did not serve to restrict her access to their finances see reilly-casey v commissioner tcmemo_2013_292 see also revproc_2013_34 sec_4 c i a furthermore the record does not indicate that petitioner feared retaliation from her husband if she challenged the treatment of items on their returns see revproc_2013_34 sec_4 c i a the record adequately reflects that petitioner knew or had reason to know that her husband would not or could not pay their reported tax_liabilities for tax_year sec_2010 and sec_2011 this factor favors respondent c significant benefit under this factor we consider whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability id sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e petitioner did not adequately address this factor in her filings with the court or at trial this factor is neutral d compliance with income_tax laws under this factor we consider whether the requesting spouse made a good- faith effort to comply with the income_tax laws for the taxable years following the years for which relief is requested id sec_4 f i r b pincite if the requesting spouse remains married to the nonrequesting spouse and continues to file joint returns after requesting relief then this factor will be neutral if the joint returns comply with the tax laws id sec_4 f ii however if the requesting spouse remains married to the nonrequesting spouse and files separate returns after requesting relief then this factor will weigh in favor of relief if the returns comply with the tax laws id sec_4 f iii although petitioner filed a joint_return with her husband for and did not pay the reported tax_liability we find that she testified credibly that she made a good-faith effort to comply with the income_tax laws for this year and the years following when she discovered that she could file separate returns this factor favors petitioner ii conclusion in summary one of the disputed factors weighs in favor of respondent and one of them weighs in favor of petitioner the remaining disputed factors are neutral however our decision whether relief is appropriate is not based on a simple tally of factors see eg hudgins v commissioner tcmemo_2012_ rather our decision is heavily influenced by the totality of the circumstances in this case weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner relief from joint_and_several_liability under sec_6015 considering that petitioner knew or had reason to know that her husband would not or could not pay the tax_liabilities reported on their returns and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner relief under sec_6015 for tax_year sec_2010 and sec_2011 we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
